Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of Invention I and species A (Fig. 2A) in response/amendment submitted is acknowledged.  The traversal is on the ground(s) that the application is filed under PCT, USC 371 and thus under unity of invention the restriction should be withdrawn.  This is not found persuasive since the applicant is filed under 371 PCT/JP and thus the applicant assessment is wrong and the restriction and species requirement as specified in the office action was correctly applied. applicable. The requirement is still deemed proper and is therefore made FINAL.  
          Information Disclosure Statement 
The applicant is kindly requested to supply all the relevant references, including the ISA references to the attention of the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claims 8 and 9 are indefinite for respectively reciting “a second condenser lens the fourth surface of the second substrate…”, and “a second condenser lens the fourth surface of the second substrate…”, since it is not clear what is, or where is, a first condenser lens and its relation ship to the second condenser lens, thus making the scope of the claims indefinite (See MPEP § 2172.01. for omitted structural cooperative relationships).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if not rejected under USC 112b and be rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims. 
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wu” et. al., US 20110286694 A1. 
Regarding claims 5,  Wu teaches a light receiving device (see 1-5B and abstract), comprising: 
a waveguide semiconductor (see pa. 0027) 36 on a first surface of a first substrate 31 that guides an optical wave in a direction parallel to the first surface of the first substrate (clearly shown in at least fig. 3-5), the waveguide semiconductor optical amplifier comprising:  

    PNG
    media_image1.png
    251
    400
    media_image1.png
    Greyscale

a first reflection portion provided by a first end face at a first end of the waveguide semiconductor optical amplifier (clearly shown in at least fig. 3-5), the first end face being oblique to the first surface of the first substrate such that input light input to a second surface of the first substrate is input into the waveguide semiconductor  optical amplifier (clearly shown in at least fig. 3-5); and a second reflection portion provided by a second end face at a second end of the waveguide semiconductor optical amplifier (clearly shown in at least fig. 3-5), the second end face being oblique to the first surface of the first substrate such that output light is output toward the second surface of the first substrate (clearly shown in at least fig. 3-5); a second substrate 30 having a third surface and a fourth surface, the fourth surface of the second substrate being bonded to the second surface of the first substrate (clearly shown in at least fig. 3-5); and a planar photodiode (i.e., 35’) on the third surface of the second substrate 30, the planar photodiode configured to receive the output light output from the second reflection portion (clearly shown in at least fig. 3-5 and see pa. 0028; wherein “optical receiver diode” is a “photo diode”). 

	However, Wu does not explicitly state that the above waveguide semiconductor is “waveguide semiconductor optical amplifier”. Nonetheless, Wu states that an amplifier (38) is used in the light receiving device on the surface of the substrate (see at least fig. 3, parag. 0028). Secondly semiconductor optical amplifier, as admitted by the applicant in the specification (is conventional/”well-known”), and if necessary the examiner takes official notice, as being extremely conventional, i.e., US 20030072521 A1, see provided prior art references. And thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to use a conventional waveguide semiconductor optical amplifier instead of semiconductor waveguide in order to enhance output optical signal with predictable output result.         
   
 Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
WO 2011065517 A1
US 20100265983 A1
US 20120183009 A1
KR 20050075355 A
US 20110286694 A1
US 20030179974 A1
US 20030206708 A1
US 20130343697 A1
US 6027255 A
WO 2013179522 A1
JP 2013228467 A
US 20030072521 A1
JP H1140823 A
US 20080266638 A1
US 20110286694 A1

















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883